DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 02/15/2022 Amendment.
Claims 1-20 are pending and examined.
Prior art references used for the following rejection includes: US 6,865,098 to Ichiriu et al. (hereafter Ichiriu), US 10,108,365 to Bittlestone (hereafter Bittlestone), US 9,111,649 to Kawamura et al. (hereafter Kawamura), US 9,384,355 to Yokoyama (hereafter Yokoyama), US 7,444,682 to Li et al. (hereafter Li).

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3, lines 1-3: specification does not describe recited limitation “wherein the control circuitry configured to detect row hammer attack is further configured to detect a quantity of accesses of the first row in a time period”.  Paragraph [00140] describes the opposite, which is the row and/or rows adjacent to the row storing sensitive data is mapped to redundant rows regardless of the target of the row hammer attack.  Examiner understands that the first row is considered as row hammer attack without being an actual row hammer attack for protection of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bittlestone in view of Kawamura in view of Li.
Regarding independent claim 1, Bittlestone teaches an apparatus, comprising: 
a memory array (FIG. 4: DRAM array 101); and 
control circuitry coupled to the memory array and configured to: 
detect a row hammer attack targeting a first row of memory cells that is within a predefined row address range of the memory array organized in rows and columns of memory cells each having a capacitive storage element (FIG. 4: detecting that rows 402 and 403 are within predefined row address range 401 of DRAM array could be a subject of row hammer attack, see 3:52-61); 


Bittlestone does not teach the strike through limitations, but suggests that the row 402 and 403 are added to the predefined row address range 401 to form a protective buffer between public and protected memory area (see 3:52-57).
Kawamura teaches non-defective rows of memory cells are redirected to redundant rows of memory cells for secrecy protection purpose by blowing fuses, wherein the redundant rows of memory cells are not within the range of normal rows memory cells (FIG. 3: redirecting virtual defective memory cell rows to redundant memory cell rows, also see 6:43-48).
Li teaches a predefined row address range (FIG. 1: protected-cell zone in memory cell array 114), which is accessed utilizing a key provided by a host, wherein the key is a security token (the protected-cell zone is unlocked when user provides a key, see 4:63-5:5). 
Since Bittlestone, Kawamura and Li are all from the same field of endeavor, the purpose disclosed by Kawamura and Li would have been recognized in the pertinent art of Bittlestone.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
redirect the protective buffer rows of Bittlestone to redundant rows as suggested in Kawamura in order make use of the protective buffer rows for storing user data while maintain protection for the protected memory area from any other damages.
realize that it is common to prevent protected memory area from unauthorized access/duplication unless a key is provided by host/user (see Li, 1:49-2:50).
Regarding dependent claim 2, Bittlestone teaches wherein the control circuitry configure the first row from a plurality of rows within the predefined row address range (FIG. 4: row 402 is the first row of the address range in order).  Kawamura teaches a virtual defective row within the predefined row address range it mapped to the second row not within the predefined row address range (see FIG. 3).
Regarding dependent claim 4, Li implicitly teaches wherein the control circuity is further configured to define the predefined row address range of the memory array (FIG. 1: protected-cell zone and free-cell zone).
Regarding dependent claim 5, Bittlestone teaches wherein the control circuitry is further configured to identify the first row responsive to defining the predefined row address range of the memory array (FIG. 4: row 402 is the first row of the address range in order).
Regarding dependent claim 6, Bittlestone teaches wherein the first row has a starting address of the predefined row address range (FIG. 4: row 402 is the first row of the address range in order).
Regarding dependent claim 7, Bittlestone teaches wherein the first row has a last address of the predefined row address range (FIG. 4: row 403 is the last row of the address range in order).
Regarding dependent claim 8, Li teaches wherein the controller is configured to access the predefined row address range utilizing a key stored in the apparatus (FIG. 1: key 110 stored in the free-cell zone).
Regarding dependent claim 9, Bittlestone teaches wherein the first row is a starting row or a finishing row of the predefined row address range and is not in a protected region (because rows 402 and 403 are protective buffer rows).

Claims 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiriu in view of Bittlestone in view of Li.
Regarding independent claim 10, Ichiriu teaches a method comprising: 
reading a fuse of a memory device that comprises a plurality of latches and an array organized in rows and columns of memory cells each having a capacitive storage element (FIG. 4: upon power-up or reset operation, reading defective addresses from fuse bank memory 180 and writing them to tables 410, see 4:8 and 13:53-65); 
inherently determining that the fuse is blown based at least in part on reading the fuse (because that is the purpose of reading); and 


However, Ichiriu does not teach the strike through limitations with the implication that the first row of memory cells is the very first row of predefined row address range in order. 
Bittlestone teaches a protected memory area within a [normal] memory array, rows 402 and 403 are added as the first and last rows to row address range 401 to form a protective buffer between public and protected memory area (see FIG. 4 and 3:52-57).
FIG. 1: protected-cell zone in memory cell array 114), which is accessed utilizing a key provided by a host, wherein the key is a security token (the protected-cell zone is unlocked when user provides a key, see 4:63-5:5). 
Since Ichiriu, Bittlestone and Li are all from the same field of endeavor, the purpose disclosed by Ichiriu and Li would have been recognized in the pertinent art of Bittlestone.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
replace rows 402 and 403 of Bittlestone with redundant rows as suggested in Ichiriu in order to use them for data storage while maintain protection for the protected memory area of Bittlestone.
realize that it is common to prevent protected memory area from unauthorized access/duplication unless a key is provided by host/user (see Li, 1:49-2:50).
Regarding dependent claim 11, Bittlestone teaches wherein the address corresponds to the first row (row 402 is the first row of the address range in order).
Regarding dependent claim 12, Ichiriu teaches reading the fuse responsive to detecting a power event of the memory device (FIG. 4: upon power-up or reset operation, reading defective addresses from fuse bank memory 180 and writing them to tables 410, see 4:8 and 13:53-65).
Regarding dependent claim 13, Ichiriu teaches wherein the address is stored in registers of the memory device prior to being stored in the plurality of latches (FIG. 4: defective addresses are stored in register 454 prior to being stored in table 410, see 8:3-5).
Regarding dependent claim 15, Bittlestone teaches wherein the first row is a starting row of the row address range or an ending row of the row address range (rows 402 and 403 are the first and last rows of the address range in order, respectively).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiriu in view of Bittlestone in view of Li in view of Yokoyama.
Ichiriu, Bittlestone and Li teach, as applied in prior rejection of claim 13, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 14, Yokoyama teaches memory areas in a DRAM is divided and allocated in response to the allocation request from an application (see FIG. 3), wherein a control circuitry is further configured to define the predefined row address range of the memory and update the address stored in the registers of the memory device (FIGS. 1-4: CPU 102 manages the memory areas with head address and area size stored in registers as indicated, also see 3:52-4:21).
Since Ichiriu, Bittlestone, Li and Yokoyama are all from the same field of endeavor, the purpose disclosed by Yokoyama would have been recognized in the pertinent art of Ichiriu/Bittlestone/Li.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to set a predefined row address range for certain application as suggested in Yokoyama for the ease of operation.

Claims 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Bittlestone in view of Li.
Regarding independent claim 16, Kawamura teaches an apparatus, comprising: 
control circuitry (FIG. 3: CPU 3) configured to: 
identify a predefined row address range of a memory array organized in rows and columns of memory cells FIG. 3: identifying normal memory cell array 66), 
identify a plurality of first rows of portions of the predefined row address range of the memory array (FIG. 3: identifying virtual defective memory cell rows 67 and 68); 
map the plurality of first rows of the memory array to a plurality of second rows of the memory array using fuses of the memory array (FIG. 3: matching virtual defective memory cell rows 67 and 68 to redundant memory cell rows 71 and 72), wherein the plurality of second rows is not within the predefined row address range (FIG. 3: redundant memory cell rows 71 and 72 are not within normal memory cell array 66); and 
resolve access commands corresponding to the plurality of first rows of the memory array utilizing the fuses to prevent the plurality of first rows from being accessed (see 6:43-48).
Kawamura does not teach the strike through limitation.
Bittlestone teaches a protected memory area within a [normal] DRAM memory array cells, each having a capacitive store element.  Rows 402 and 403 are added as the first and last see FIG. 4 and 3:52-57).
Li teaches a predefined row address range (FIG. 1: protected-cell zone in memory cell array 114), which is accessed utilizing a key provided by a host, wherein the key is a security token (the protected-cell zone is unlocked when user provides a key, see 4:63-5:5). 
Since Kawamura, Bittlestone and Li are all from the same field of endeavor, the purpose disclosed by Kawamura and Li would have been recognized in the pertinent art of Bittlestone.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
replace rows 402 and 403 of Bittlestone with redundant rows as suggested in Kawamura in order to use them for data storage while maintain protection for the protected memory area of Bittlestone.
realize that it is common to prevent protected memory area from unauthorized access/duplication unless a key is provided by host/user (see Li, 1:49-2:50).
Regarding dependent claim 17, Bittlestone teaches wherein the plurality of first rows is starting row or a finishing row of the portions of the predefined row address range (FIG. 4: rows 402 and 403 are the first and last rows of the address range in order, respectively).
Regarding dependent claim 19, Bittlestone teaches wherein the control circuitry is further configured to: responsive to redefining the portions of the predefined row address range, identifying the plurality of first rows of the memory array that are within the redefined portions of the predefined row address range (FIG. 4: redefine the portions of the predefined row address range by added row protection buffers 402 and 403).  Kawamura teaches map the plurality of first rows of the memory array using latches associated with the fuses to prevent the plurality of FIG. 3: matching virtual defective memory cell rows 67 and 68 to redundant memory cell rows 71 and 72).
Regarding dependent claim 20, Bittlestone teaches wherein the control circuitry is further configured to, responsive to detecting a row hammer attack (FIG. 4: rows 402 and 403 are subject to row hammer attack).  Kawamura teaches map the plurality of first rows of the memory array to the plurality of second rows of the memory array using fuses of the memory array (FIG. 3: matching virtual defective memory cell rows 67 and 68 to redundant memory cell rows 71 and 72).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Bittlestone in view of Li in view of Yokoyama.
Kawamura, Bittlestone and Li teach, as applied in prior rejection of claim 16, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 18, Yokoyama teaches Yokoyama teaches memory areas in a DRAM is divided discontinuously and allocated in response to the allocation request from an application (see FIG. 3), wherein a control circuitry is further configured to define the predefined row address range of the memory array (FIGS. 1-4: CPU 102 manages the memory areas with head address and area size as indicated, also see 3:52-4:21).
Since Kawamura, Bittlestone, Li and Yokoyama are all from the same field of endeavor, the purpose disclosed by Yokoyama would have been recognized in the pertinent art of Kawamura/Bittlestone/Li.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that DRAM device is shared by more than one .

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 10 and 16 have been considered but are moot because of the new ground of rejection.
Applicant’s arguments based on amended limitations, which is rejected with newly discovered reference to Li as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 8, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824